          Case 4:18-cv-00077-BMM Document 113 Filed 06/10/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION

FRANCIS E. ENGLISH,
                                                   CV-18-77-GF-BMM
           Plaintiff,

    vs.                                      ORDER REGARDING PLAINTIFF’S
                                                 RULE 37(b) MOTION
BNSF RAILWAY COMPANY,

           Defendant.


      Plaintiff Francis E. English (“English”) filed a Rule 37(b) Motion on May 4,

2020. (Doc. 93.) Defendant BNSF Railway Company (“BNSF”) opposes English’s

Motion. (Doc. 102.) The parties dispute which BST Organizational Cultural

Assessments BNSF must produce in discovery. (Doc. 94 at 8-9 (English

understood that Judge Morris placed no time-period restrictions on BNSF’s

production of the assessments); Doc. 102 at 1-2 (BNSF understood that Judge

Morris directed BNSF to produce assessments for the years 2014-2017).) United

States District Court Judge Brian Morris referred English’s motion to this Court

pursuant to 28 U.S.C. 636(b)(1)(A). (Docs. 95 & 98.)




                                         1
       Case 4:18-cv-00077-BMM Document 113 Filed 06/10/20 Page 2 of 2



      The Court held a hearing on English’s Motion on June 10, 2020. (Doc. 111.)

For the reasons stated in open Court, Plaintiff’s Rule 37(b) Motion (Doc. 93) is

GRANTED, IN PART, and DENIED, IN PART, as follows:

   1. BNSF is directed to produce, or before June 19, 2020, all BST

Organizational Cultural Assessments relating to the Northwest Division and the

Twin Cities Division dated January 1, 2009, through December 31, 2017. The BST

Organizational Cultural Assessments are relevant and proportional to the needs of

the case.

   2. English’s request for sanctions, attorneys’ fees, and costs, is DENIED. The

parties had a good-faith misunderstanding regarding Judge Morris’s instructions.

      DATED this 10th day of June, 2020.




                                         2
